_____________

                            No. 96-1070EM
                            _____________


United States of America,         *
                                  *
          Appellee,               *
                                  *   On Appeal from the United
     v.                           *   States District Court
                                  *   for the Eastern District
                                  *   of Missouri.
Daryl Bernard Haire,              *
                                  *
          Appellant.              *

                             ___________

                  Submitted:   November 19, 1996

                       Filed: December 31, 1996
                            ___________

Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and
     LONGSTAFF,* District Judge.
                           ___________

RICHARD S. ARNOLD, Chief Judge.


     Daryl Bernard Haire appeals his convictions of three counts of
distribution of cocaine and of cocaine base. He was convicted by
a jury and sentenced by the District Court1 to 51 months in prison.
We affirm.




     *The Hon. Ronald E. Longstaff, United States District Judge
for the Southern District of Iowa, sitting by designation.
     1
      The Hon. Charles A. Shaw, United States District Judge for
the Eastern District of Missouri.
                                I.


     While employed as a temporary employee of the U.S. Postal
Service, Daryl Bernard Haire repeatedly discussed cocaine, and
selling cocaine, with a fellow employee named Sydney Keyes. Keyes
also happened to be a confidential informant assigned by the U.S.
Postal Inspection Service to investigate possible drug use or
distribution by postal employees.     During their conversations,
Haire gave Keyes quantity and price information for obtaining and
reselling cocaine, and the two eventually agreed to go together to
buy some cocaine.     When they went to buy the cocaine, Haire
dissuaded Keyes from making the purchase, because at the price they
were quoted they would not make a profit reselling it. Haire told
Keyes he wished someone had helped him in a similar way when he
began selling drugs, because in his inexperience he had lost money.


     A few weeks later, Haire contacted Keyes and offered to sell
him some crack cocaine. Keyes agreed, and bought 25.34 grams of
crack from Haire with $1,060 provided by the postal inspectors.
Later, Haire made another phone call offering to sell Keyes
cocaine. Keyes arranged for his "girlfriend" (in reality a postal
inspector) to buy a similar amount of crack from Haire. The postal
inspector made three separate purchases from Haire.


                               II.


     Haire appeals his convictions on two grounds.     First, he
challenges the trial court's refusal to allow him to inspect the
grand jury transcripts. Second, he argues there was insufficient
evidence for the jury to convict him in light of his asserted
entrapment defense.


     Disclosure of matters occurring before a grand jury is
generally prohibited by Rule 6 of the Federal Rules of Criminal
Procedure. Exceptions to the rule of nondisclosure will be made

                               -2-
only where there is a "particularized need." See United States v.
Procter & Gamble, 356 U.S. 677 (1958).       In his motion to the
District Court, Haire stated that his "particularized need" was to
discover the substance of any oral, unrecorded statements of
informants and potential witnesses who could testify against him at
trial.2 Brief of Appellee 9. Haire received transcripts of the
grand jury testimony of all witnesses who testified at trial. He
was also afforded the opportunity to cross-examine those witnesses.
He showed no particularized need for disclosure of grand jury
proceedings beyond that which he received.


     Haire also argues he had "no identifiable predisposition" to
sell drugs, and did so only because he was entrapped by the
government. Brief of Appellant 5. Prior distribution of illegal
drugs, even as a gift, constitutes predisposition. See Moeller v.
South Dakota, 838 F.2d 309, 310 (8th Cir. 1988) (holding that
defendant's having previously given an agent illegal drugs showed
predisposition to distribute cocaine).


     In the instant case, evidence of Haire's predisposition is
strong.    In the conversations between Haire and Keyes, Haire
recounted his past history of dealing drugs.      At one point he
dissuaded Keyes from making a cocaine purchase because, based on
his dealing experience, he knew it would not be profitable. He
said that he wished someone had helped him in a similar way when he
first got into the business. He advised Keyes that by "cooking
[the cocaine] up," he could stretch his supply and make more
profit. The facts show that the government did not cause Haire to
commit a crime he "was not otherwise predisposed--i.e., willing and
ready" to commit. United States v. Lard, 734 F.2d 1290, 1293 (8th
Cir. 1984). His defense of entrapment was not so strong (to say


      2
       Haire asserts other justifications for disclosure in his
brief to us, but we evaluate the District Judge's ruling only on
the basis of the information he had before him.

                               -3-
the least) as to entitle him to a judgment as a matter of law.


                              III.


     The District Court did not err in denying Haire's motion for
disclosure of grand jury transcripts.    A reasonable jury could
find, as this jury did, that the defendant was not entrapped. We
therefore


     Affirm.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -4-